Citation Nr: 0805814	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-02 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cerebrovascular 
accident, to include on a secondary basis.

2.  Entitlement to service connection for hypertension, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for cerebrovascular accident and 
hypertension, each claimed as secondary to service-connected 
disability.  This case was previously before the Board in 
December 2005, at which time it was remanded for additional 
development of the record.  In this regard, the Board points 
out that the December 2005 Board decision also granted 
service connection for residuals of a cold injury to each 
foot.  As the requested development has been accomplished, 
the case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  Service connection is in effect for cold injury residuals 
of the right foot, evaluated as 30 percent disabling; and for 
cold injury residuals of the left foot, evaluated as 30 
percent disabling.

2.  The veteran's cerebrovascular accident occurred many 
years following service, and there is no competent medical 
evidence demonstrating that it is related to service or a 
service-connected disability.

3.  Hypertension was initially manifested more than 26 years 
following the veteran's discharge from service, and there is 
no competent medical evidence linking it to service or a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Residuals of a cerebrovascular accident were not incurred 
in or aggravated by active service; may not be presumed to 
have been so incurred or aggravated; and are not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. § 3.307, 3.309, 3.310 (2007).

2.  Hypertension was not incurred in or aggravated by active 
service; may not be presumed to have been so incurred or 
aggravated; and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. § 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2006 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The RO 
informed the veteran of the evidence needed to establish a 
disability rating and effective date in the supplemental 
statement of the case issued in July 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, and private and VA medical records. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, the service 
treatment records, private and VA medical and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and cerebrovascular accident or hypertension becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310 (2006); see also Allen v. Brown, 7 Vet. App. 
439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the Court's decision in 
Allen.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury."  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  This case predates the 
regulatory change.  Regardless, based upon the facts in this 
case, neither version is more favorable and the regulatory 
change does not impact the outcome of the appeal.

The evidence supporting the veteran's claim includes his 
statements and some of the medical evidence.  In this regard, 
the Board notes that magnetic resonance imaging at a private 
facility in August 2000 revealed a probably subacute left mid 
parietal cerebrovascular accident.  A blood pressure of 
122/92 was recorded later that month when the veteran was 
seen by a private physician.  A VA outpatient treatment 
report of January 2001 reflects an impression of 
hypertension, controlled.  

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical findings.  The 
service medical records are negative for complaints or 
findings of a cerebrovascular accident or hypertension.  The 
Board notes that no pertinent abnormalities were present on 
the separation examination in January 1964.  Blood pressure 
was 128/82.  

The initial indication that the veteran had a stroke was in 
August 2000, more than 26 years following his separation from 
service.  Similarly hypertension was also first documented 
many years after service, and there is no competent medical 
evidence to link either condition to service.

The main argument advanced by and on behalf of the veteran is 
that the cerebrovascular accident and hypertension were due 
to his service-connected residuals of a cold injury of each 
foot.  However, the conclusions of several VA examinations 
contradict this allegation.  Following a VA neurological 
examination in July 2002, the examiner acknowledged that the 
veteran had evidence of a left cerebral infarction.  He 
asserted that there was no connection between any history of 
frostbite and a subsequent stroke.  

The Board notes that service connection had not been 
established at the time of the July 2002 VA examination.  The 
veteran underwent another VA neurological examination in 
November 2006.  Based on the examination findings, the 
examiner stated that the veteran had significant residuals 
from the cerebral vascular events.  He concluded, however, 
that it was not likely that the cerebral vascular events were 
related in any way to the history of cold injury.  

In December 2006, a VA cold injury protocol examination was 
conducted.  Following the examination, the examiner noted 
that the veteran claimed that emotional stress secondary to 
the chronic pain in his lower extremities had led to 
hypertension and cerebrovascular accidents.  He concluded 
that there was no relationship between frostbite or cold 
weather injuries to the lower extremities and the development 
of essential hypertension.  Accordingly, he opined that it 
was less likely that not that the veteran's hypertension and 
cerebrovascular accidents were related to the cold weather 
injury.  

While it is true that the veteran has hypertension and 
residuals of a cerebrovascular accident, the only evidence 
linking the disabilities to service or the veteran's service-
connected residuals of cold injuries to the feet consists of 
his statements.  In contrast, the Board notes that the only 
medical opinions of record clearly state that neither the 
residuals of a stroke nor hypertension is related in any way 
to the veteran's service-connected cold injuries of the feet.  
It is significant to point out that the opinions were 
predicated on a review of the claims folder.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the onset of his disabilities.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claims for service connection for cerebrovascular 
accident and hypertension, to include on a secondary basis. 


ORDER

Service connection for residuals of a cerebrovascular 
accident, to include on a secondary basis, is denied.

Service connection for hypertension, to include on a 
secondary basis, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


